DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
112 Rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15, 16, 18, 20, 21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (20150243081) in view of Rossbach (20060221250).
Referring to claims 15, 24, and 25 Ueno shows a range imaging system (see abstract), comprising:
a light source unit configured to emit an irradiation light beam to a subject (see paragraph 66); and an imaging unit including a solid-state imaging device (see figures 4 and 6 note Ref 40 and 42 also see the image sensors are further described in paragraph 62),


the range imaging system further comprising:
a detection unit configured to detect the subject whose dimensions are to be measured from the image capture signal (see figure 6 Ref 44 also see paragraph 63 note the shape and size of the body is detected); and
a calculation unit configured to calculate range information from the TOF signal, the range information including the dimensions of the subject detected (see figure 6 Ref 46 also see paragraph 64-66),
the range imaging system is mounted to portable equipment (see figure 4) including a display unit (see figure 6 note the display device), images the subject after the portable equipment is pointed at the subject so that the subject can be displayed on the display unit (see figures 5 and 7), detects the subject by the detection unit (see paragraph 63), and calculates the dimensions of the subject by the calculation unit (see paragraph 63 note the size detection of the real body), one of the range imaging system and the portable equipment stores the range information and the image in association with each other (see figure 6 note the storage unit also see paragraph 68-70), and
the display unit is configured to re-display the image associated with the range information and stored, and receive designation of a part of the subject by an operator after redisplaying the image stored (see paragraph 71-72 also see paragraph 229 note the designation of the object).

Rossbach shows a similar device that includes an solid state imaging device that includes determining range via time of flight (see figure 2 note the RGB sensor in combination with the NIR sensor and the light transmitter Ref 105 also see paragraph 21 showing TOF sensing).  Rossbach also shows using the TOF distance to determine the size of the target object (see paragraph 76).  It would have been obvious to include the distance data to determine the size or dimensions of a target object because this allows for object recognition based on image pixel data as taught by Rossbach.  
Referring to claim 16, Ueno shows wherein the detection unit is configured to store initial information on a specific subject, and detect the subject as the specific subject (see paragraph 75).
Referring to claim 18, Ueno shows wherein the detection unit is configured to detect a plurality of the subjects (see figure 7 note T1, H1, and BL1).
Referring to claim 20, Ueno shows wherein the detection unit is configured to detect a specific subject which is to be a ranging target from the image capture signal, and, based on a result of the detection, instruct a light source unit to issue a light emission instruction (see paragraph 55-57 also see paragraph 66 note in a TOF system an instruction to issue a light from the light source is required to determine the transit time).
Referring to claim 21, Ueno shows wherein the solid-state imaging device performs exposure so that an exposure period for outputting the image capture signal .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (20150243081) in view of Rossbach (20060221250) and further in view of Bridges (20150049329).
Referring to claim 17, Ueno shows a user identified designation of a target and determining the dimensions of a target (see paragraph 71-72 also see paragraph 229).  However Ueno fails to show wherein the display unit is configured to display the image stored so that the dimensions of the subject can be checked by designating the part of the subject.
Bridges shows a similar device that includes wherein the display unit is configured to display the image stored so that the dimensions of the subject can be checked by designating the part of the subject (see paragraph 11-13 also see paragraph 104 for the use of the device with an associated CMM that determines the dimensions of a target).  It would have been obvious to include the checking designated part of the subject because this allows the user to ensure the dimensions of a section of the part are correct.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (20150243081) in view of Rossbach (20060221250) and further in view of Zhu (7527205).
Referring to claim 23 Ueno fails to show but Zhu shows wherein the range information is calculated by removing an offset component by background light from the .  

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.